Citation Nr: 1600928	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  15-13 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a psychiatric disorder, to include anxiety disorder and posttraumatic stress disorder.


REPRESENTATION

Veteran is represented by:  Jan Dils, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from October 1963 to November 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a psychiatric disorder, to include anxiety disorder and posttraumatic stress disorder (PTSD), is addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for a psychiatric disorder, to include PTSD and anxiety disorder, was denied in an October 2009 rating decision.  Although the Veteran was provided notice of the rating decision and notice of his appellate rights, he did not perfect an appeal.

2.  Evidence received since the October 2009 rating decision relates to an unestablished fact regarding the Veteran's service connection claim and raises a reasonable possibility of substantiating that claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for a psychiatric disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2009, the Veteran filed a claim of entitlement to service connection for PTSD and anxiety disorder, which was denied in an October 2009 rating decision.  
Although the Veteran was provided notice of the rating decision and notice of his appellate rights via an October 2009 letter, he did not perfect an appeal.  As such, the October 2009 rating decision is final.  See 38 U.S.C.A. § 5107.

In January 2011, the Veteran filed another claim of entitlement to service connection for PTSD and anxiety disorder.  In a March 2013 rating decision, the RO appears to have reopened the claim, but denied it on the merits.  Regardless of what the RO has done in this case, the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

A final claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative no redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

At the time of the October 2009 rating decision, the substantive evidence of record consisted of the Veteran's service treatment records, personnel records, VA treatment records, and written statements regarding allegedly stressful in-service events.  The RO denied the Veteran's claim because the evidence of record neither showed a verified in-service stressor nor a link between the Veteran's psychiatric symptoms and service.  Since the October 2009 rating decision, the evidence of 

record includes updated VA treatment records, two VA examination reports, and a private psychiatric evaluation.  

The Board finds that the evidence is new, as it has not been previously submitted to VA for consideration.  Additionally, as the new evidence relates to an apparent link between a current psychiatric disorder and service, the Board finds that this evidence is material.  Because the Veteran has submitted both new and material evidence, the claim of entitlement to service connection for a psychiatric disorder, to include anxiety disorder and PTSD, is reopened.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a psychiatric disorder, to include anxiety disorder and PTSD, is reopened, and to that extent only, the appeal is granted.


REMAND

A review of the electronic claims file reveals that the Veteran reported first seeking mental health treatment from a VA facility in 2007.  In a March 2009 written statement, the Veteran indicated that he received treatment for PTSD and anxiety at the Huntington VA Medical Center (VAMC) outpatient clinic in Prestonsburg, Kentucky.

The record shows that the RO obtained records of treatment from the Huntington VAMC dated November 2006 through December 2006 and dated after March 2008.  In April 2009, the Veteran submitted two pages of portions of mental health treatment records from the Huntington VAMC dated January 2008.  Thus, it appears that the electronic claims file does not contain complete copies of the 

Veteran's VA treatment records from December 2006 through March 2008.  Accordingly, the Board finds that a remand is necessary in order to obtain all outstanding VA treatment records from the Huntington VAMC, including the Prestonsburg outpatient clinic, from December 2006 through March 2008.

Accordingly, the case is remanded for the following action:

1. The RO must obtain all outstanding records of treatment from the Huntington, West Virginia VAMC, including the Prestonsburg, Kentucky outpatient clinic, dated December 2006 through March 2008.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim of entitlement to service connection for a psychiatric disorder, to include anxiety disorder and PTSD, must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


